        Case: 1:19-cv-05814 Document #: 1 Filed: 08/29/19 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CHRISTINE R. JOHNSON,

      Plaintiff,

 v.                                                       Case No. 1:19-cv-05814

 MEDICAL BUSINESS BUREAU LLC,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, CHRISTINE R. JOHNSON, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, MEDICAL BUSINESS BUREAU LLC, as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking damages for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                               PARTIES

        4.         CHRISTINE R. JOHNSON (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Tinley Park, Illinois.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         MEDICAL BUSINESS BUREAU LLC (“Defendant”) is a foreign corporation

with its principal place of business in Park Ridge, Illinois.

        7.         Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                                    1
      Case: 1:19-cv-05814 Document #: 1 Filed: 08/29/19 Page 2 of 6 PageID #:2




       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it uses

instrumentalities of interstate commerce and the mail in its business.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

                                  FACTUAL ALLEGATIONS

       11.     On November 15, 2018, Plaintiff was involved in an automobile accident.

       12.     As a result of the accident, Plaintiff sustained injuries that required medical

treatment at Advocate Good Samaritan Hospital.

       13.     DuPage Emergency Physicians Ltd. rendered services to Plaintiff for these injuries.

       14.     These services generated certain bills.

       15.     Those bills, once unpaid, were turned over to Defendant.

       16.     Those bills are a “debt” as defined by 15 U.S.C. § 1692a(5) as they relate to an

unpaid obligation to pay money arising out of a transaction in which the medical services which

are the subject of the transaction are primarily for personal, family, or household purposes.

       17.     On June 20, 2019, Defendant placed a phone call to (XXX) 200-6818 in an attempt

to obtain payment on behalf of DuPage Emergency Physicians Ltd.

       18.     Plaintiff informed Defendant that this debt was incurred as result of an automobile

accident and she was seeking to recover in personal injury lawsuit.

       19.     As request of Defendant, Plaintiff provided Defendant with Plaintiff’s attorney’s

contact information in order to verify this lawsuit/provide payment information.



                                                 2
       Case: 1:19-cv-05814 Document #: 1 Filed: 08/29/19 Page 3 of 6 PageID #:3




       20.      Moreover, Plaintiff inquired as to whether Defendant will report this debt to credit

reporting agencies.

       21.      Defendant informed Plaintiff that they will “hold” Plaintiff’s account/won’t report

to credit reporting agencies.

       22.      Finally, Plaintiff informed Defendant that she would call them – requested that they

stop calling.

       23.      On August 16, 2019, Defendant reported this debt to Experian Information

Solutions, Inc. as in Collections with an account balance of $940.00.

       24.      On August 18, 2019, Defendant reported this debt to Equifax Information Services,

LLC as in Collections with an account balance of $940.00.

       25.      On August 18, 2019, Defendant also reported this debt to Trans Union LLC, as in

Collections with an account balance of $940.00.

       26.      As result, Plaintiff’s credit scores decreased by 31 points.

       27.      Dismayed, Plaintiff phoned Defendant to inquire as to Defendant’s reasoning

behind reneging.

       28.      Moreover, Plaintiff requested something in writing regarding this debt.

       29.      Defendant informed Plaintiff that because Plaintiff “revoked consent” they could

not send another letter.

       30.      Defendant also informed Plaintiff that they will remove credit reporting if Plaintiff

agrees to make payment.

       31.      On August 23, 2019, Plaintiff received another call.

       32.      Defendant sought to collect payment on behalf of DuPage Emergency Physicians

Ltd.

                                                  3
       Case: 1:19-cv-05814 Document #: 1 Filed: 08/29/19 Page 4 of 6 PageID #:4




       33.     Once more, Plaintiff demanded that Defendant stop calling.

       34.     Defendant’s unlawful collection practices have resulted in anguish and distrust and

has rendered Plaintiff helpless to gain firm foothold on credit standing/worthiness.

                                        CLAIMS FOR RELIEF

                                             Count I:
                                   Violation of 15 U.S.C. § 1692

       35.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  Violation of 15 U.S.C. § 1692e

       36.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.
15 U.S.C. § 1692e(10).

       37.     Defendant violated 15 U.S.C. § 1692e(10) by falsely representing to Plaintiff that

they will “hold” Plaintiff’s account.

       38.     Defendant violated 15 U.S.C. § 1692e(10) by falsely representing to Plaintiff that

they will not report Plaintiff’s debt to credit reporting agencies.

       39.     Defendant violated 15 U.S.C. § 1692e(10) by falsely representing to Plaintiff that

they could not communicate in writing with Plaintiff because she had “revoked consent.”

       40.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(10) pursuant to section

k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector


                                                  4
      Case: 1:19-cv-05814 Document #: 1 Filed: 08/29/19 Page 5 of 6 PageID #:5




who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to

any person is liable to such person in an amount equal to the sum of -

        (1)    any actual damage sustained by such person as a result of such failure;

       (2)

               (A)    in the case of any action by an individual, such additional damages
                      as the court may allow, but not exceeding $1,000; or

                                                    ***

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff request the following relief:

       A.      find that Defendant violated 15 U.S.C. § 1692e(10);

       B.      award any actual damage sustained by Plaintiff as a result of Defendant’s violation

               pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.




                                                5
       Case: 1:19-cv-05814 Document #: 1 Filed: 08/29/19 Page 6 of 6 PageID #:6




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: August 29, 2019                                        Respectfully submitted,

                                                              CHRISTINE R. JOHNSON

                                                              By: /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              Victor T. Metroff
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com
                                                              vmetroff@sulaimanlaw.com




                                                 6
